               Case 2:21-cv-00653-RSM Document 8 Filed 07/29/21 Page 1 of 3




 1                                                                The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
10    ABDISHAKIR M. MOHAMED, et. al.                     No. C21-0653-RSM

11                         Plaintiffs,                   STIPULATION AND ORDER FOR
                                                         EXTENSION OF ANSWER DEADLINE
12                   v.
13
      TRACY RENAUD, et al.,
14                                                       Noted for Consideration:
                             Defendants.                 July 27, 2021
15
16
           The Parties, through undersigned counsel, hereby STIPULATE and AGREE that
17
     Defendants’ Answer may be extended from July 27, 2021 to August 26, 2021. Good cause
18
     exists for the requested extensions.
19
            Processing for Form I-730 follow-to-join refugee beneficiaries in Nairobi is completed by
20
     the USCIS Nairobi Field Office with the support of the Resettlement Support Center (“RSC”).
21
     Due to COVID-19, Nairobi staff was on authorized departure to the United States from March
22
     until October 2020, during which time the USCIS Nairobi Field Office was closed. The USCIS
23
     Nairobi Field Office has not resumed routine in-person processing at this time due to COVID-19
24
     and is only able to conduct emergency services on a limited basis.
25
           USCIS is currently reviewing required background check responses. Once completed, if
26
     USCIS determines that the Beneficiary is eligible to continue case processing, the next
27
     STIPLUATION AND ORDER FOR                                            LAW OFFICES OF BART KLEIN
                                                                          605 First Avenue South, Suite 500
     EXTENSION OF DEADLINE                                                       Seattle, WA 98104
     (C21-653 RSM) - 1                                                              (206) 624-3787
               Case 2:21-cv-00653-RSM Document 8 Filed 07/29/21 Page 2 of 3




 1   processing steps include the USCIS Nairobi Field Office working with the RSC to coordinate
 2   and complete the Beneficiary’s medical examination, request sponsorship assurances, and
 3   complete any final security check and eligibility determinations necessary to finalize the
 4   adjudication. If found eligible, the RSC will coordinate with the International Organization for
 5   Migration to issue travel documents.
 6
     Dated: July 27, 2021
 7                                                Respectfully submitted,
 8
                                                   TESSA M. GORMAN
 9                                                 Acting United States Attorney

10                                                 s/Michelle R. Lambert
                                                   MICHELLE R. LAMBERT, NYS #4666657
11                                                 Assistant United States Attorney
12                                                 United States Attorney’s Office
                                                   1201 Pacific Avenue, Suite 700
13                                                 Tacoma, Washington 98402
                                                   Phone: 206-428-3824
14                                                 Email: michelle.lambert@usdoj.gov
15                                                 Attorneys for Defendants

16                                                MENTER IMMIGRATION LAW PLLC

17                                                s/Meena Pallipamu Menter
                                                  MEENA PALLIPAMU MENTER
18                                                WSBA #31870
                                                  444 Woodland Park Ave. N., Suite 203
19
                                                  Seattle, WA 98103
20                                                Tel.: (206) 419-7332
                                                  meena@meenamenter.com
21                                                Attorney for Plaintiffs
22
23
24
25
26
27
     STIPLUATION AND ORDER FOR                                              LAW OFFICES OF BART KLEIN
                                                                            605 First Avenue South, Suite 500
     EXTENSION OF DEADLINE                                                         Seattle, WA 98104
     (C21-653 RSM) - 2                                                                (206) 624-3787
              Case 2:21-cv-00653-RSM Document 8 Filed 07/29/21 Page 3 of 3




                                                 ORDER
 1
            The parties having so stipulated, the above is SO ORDERED. Defendants’ response to
 2
     the Complaint is due on August 26, 2021.
 3
 4
 5          DATED this 29th day of July, 2021.

 6
 7
 8
 9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     STIPLUATION AND ORDER FOR                                       LAW OFFICES OF BART KLEIN
                                                                     605 First Avenue South, Suite 500
     EXTENSION OF DEADLINE                                                  Seattle, WA 98104
     (C21-653 RSM) - 3                                                         (206) 624-3787
